Name: Council Regulation (EEC) No 2039/82 of 19 July 1982 amending Regulation (EEC) No 726/79 as regards the granting of financial support for projects to exploit alternative energy sourcess
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/928 . 7 . 82 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2039/82 of 19 July 1982 amending Regulation (EEC) No 726/79 as regards the granting of financial support for projects to exploit alternative energy sources 'Sole ArticleTHE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . The amount estimated necessary to be granted pursuant to Regulation (EEC) No 1302/78 totals 124 million ECU for the whole of the five ­ year programme . 2. For the following sectors the aid shall be assessed as follows : million ECU  liquefaction and gasification of Having regard to Council Regulation (EEC) No 1302/78 of 12 June 1978 on the granting of financial support for projects to exploit alternative energy sources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, by its Regulation (EEC) No 726/79 (*), the Council fixed the maximum amount of aid to be made available pursuant to Regulation (EEC) No 1302/78 ; Whereas it is appropriate to expedite the application of technologies for liquefaction and gasification of solid fuels and for geothermal energy, solid fuels 69  exploitation of geothermal fields 32-5  exploitation of solar energy 22-5 The Commission may, within the limit of 124 million ECU, modify this apportionment by up to 10 % of any of the sectoral amounts . The Council , acting unanimously, may modify the apportion ­ ment by more than 10 % of any of the sectoral amounts .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 The sole Article of Regulation (EEC) No 726/79 shall be replaced by the following : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Council The President K. OLESEN (') OJ No L 158 , 16 . 6 . 1978 , p . 3 . (2) OJ No C 280, 30 . 10 . 1980, p . 6 . (3) OJ No C 125, 17 . 5 . 1982, p . 175 . O OJ No C 138 , 9 . 6 . 1981 , p . 1 . (&lt;) OJ No L 93 , 12 . 4 . 1979 , p . 2 .